DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Claims
Claim 1 has been amended. Claim 5 has been cancelled. Claim 6 is new. Claims 1-4 and 6 are pending.
Status of Previous Rejections
The rejection of claim 5 under pre-AIA  35 U.S.C. 102(b) as being anticipated by, or in the alternative, under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin et al. (CN101707107A, hereinafter “Lin et al.”) has been withdrawn.
The rejections of Claims 1-4 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura (US PG-Pub 2007/0240789, hereinafter “Nakamura”), and further in view of Nagata (US PG-Pub 2008/0223489, hereinafter “Nagata”) are maintained.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4 and 6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nakamura (US PG-Pub 2007/0240789, hereinafter “Nakamura”), and further in view of Nagata (US PG-Pub 2008/0223489, hereinafter “Nagata”).
Regarding Claims 1-2 and 6, Nakamura teaches a method for making a rare earth permanent magnet comprising ([0022] to [0040]): making an R-T-B sintered body containing 12-15 at% R, 3-8 at% B and the balance being Fe and/or Co; disposing a powder mixture on a surface of the R-Fe-B sintered body, the powder mixture comprising an alloy powder having an average particles size less than 100 µm and a composition of Ra2TbMcAdHe (wherein R2 is at least one element selected from rare earth elements inclusive of Y and Sc, M is at least one element selected from the group consisting of Al, Cu, Zn Si, P, etc., T is iron and/or cobalt, A is boron and/or carbon, H is hydrogen, 15≤a≤80, 0.1≤c≤15, 0≤d≤30, 0≤e≤(ax2.5), and the balance of b) and an R-Oxide. Thus, Nakamura teaches an embodiment that the powder alloy has a formula Ra2TbMcHe (when d=0) and the powder alloy composition disclosed by Nakamura overlaps the recited composition in claims 1 and 6 and thus a prima facie case of 
Nakamura does not teach that the alloy powder contains at least 70% by volume of an intermetallic compound phase as recited in Claim 1. Nagata teaches a method for making a permanent magnet similar to the method of Nakamura ([0026] to [0038]). Nagata discloses ([0028] to [0030]) that the diffusion alloy powder may be R-T-M powder and that the diffusion alloy with at least 70% by volume intermetallic phase is easy to pulverize. Thus, it would be obvious to one of ordinary skill in the art to make an Ra2TbMcHe alloy powder contains at least 70% by volume intermetallic phase as taught by Nagata in the process of Nakamura in order to make an Ra2TbMcHe alloy that is easy to pulverize as disclosed by Nagata. Nagata further discloses that the R-T-M alloy has a particle size up to 100 µm ([0031]), which meets the limitation recited in claim 1.
Regarding Claim 3, Nakamura teaches ([0038]) dispersing the powder mixture in an organic solvent or water, immersing the sintered magnet body in the resulting slurry, and drying in hot air or vacuum to coat the surface of the sintered magnet body with the powder mixture, which reads on the limitation of instant Claim 3.
.
Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. 
The applicants argued that the mother sintered magnet body in Example 35 has a disadvantaged coercive force (Hcj) compared with coercive force (Hcj) of the mother sintered magnet body in Example 36. However, the coercive force (Hcj) of the obtained magnet in Example 35 has the coercive force (Hcj) of 2,100 kA/m comparable to the coercive force (Hcj) 2,120 kA/m of the obtained magnet in Example 36. Therefore, hydrogen in the Nd34AleiHs alloy in Example 35 effectively enhances reduction of Tb4O7, to diffusion of Tb which is effective element for improving coercive force (Hcj) from the oxide. Therefore, the present invention as recited in amended claim 1 provides unexpected results over Nakamura in view of Nagata.
In response, Example 35 contains 1.0 at% Co and Example 36 contains 3.5 at%. It’s well-known to one of ordinary skill in the art that increasing Co amount decreases the coercivity of RTB magnet. To provide evidence to show the effect of hydrogen inclusion in diffusion material, the sintered magnet body prior to diffusion heat treatment should have the same composition.  Thus, the applicants have not provided valid data to show that the recited hydrogen amount in the diffusing alloy has unexpected results on coercivity of sintered magnet. 
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239. The examiner can normally be reached 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/XIAOWEI SU/Primary Examiner, Art Unit 1733